Citation Nr: 1516883	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  09-39 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to October 9, 2013 and 20 percent thereafter, for right foot pes planus with sesamoiditis of first metatarsal head sesamoids.

2.  Entitlement to a temporary total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 2006 to July 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

It is noted that the Veteran requested and was scheduled for a travel Board hearing in June 2013.  Although the Veteran was notified of the time and date of the hearing by mail sent to his last known address, he failed to appear for that hearing and neither furnished an explanation for his failure to report nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.704(d), when an appellant fails to report for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing was withdrawn.

In July 2013, the Board remanded the claim in order to provide the Veteran with a new VA examination and to assess the severity of the Veteran's condition.  The Veteran was afforded a VA examination in October 2103.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

In October 2013, the Appeals Management Center (AMC) granted a 10 percent rating, effective July 12, 2006, and a 20 percent rating, effective October 9, 2013.  As this is only a partial grant of the benefit sought on appeal, the case is still on appeal.

In September 2009, the Veteran asserted that he was unable to work with his foot immobilized and sought a temporary total rating based on the need for convalescence.  Although the RO denied the Veteran's claim pursuant to 38 C.F.R. § 4.30 by way of a January 2010 decision, his assertion raises the issue of entitlement to a temporary TDIU based on individual unemployability pursuant to VAOPGCPREC 5-2005 (Nov. 25, 2005).  The United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA to ensure total review of the evidence.  

The TDIU issue is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Prior to October 9, 2013, the Veteran's right foot pes planus with sesamoiditis was manifested primarily by swelling and weightbearing pain without relief from orthotics; together these symptoms produce functional impairment comparable to no more than moderate unilateral pes planus.  

2.  Since October 9, 2013, the Veteran's right foot pes planus with sesamoiditis has been manifested primarily by marked deformity, swelling, accentuated weightbearing pain and occasional non-weightbearing pain and use of the foot without relief from orthotics; together these symptoms produce functional impairment comparable to no more than severe unilateral pes planus.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right foot pes planus with sesamoiditis, prior to October 9, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400(o), 4.1, 4.3, 4.7, 4.45, 4.59, 4.71a, DC 5276 (2014).

2.  The criteria for rating in excess of 20 percent for right foot pes planus with sesamoiditis, since October 9, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400(o), 4.1, 4.3, 4.7, 4.45, 4.59, 4.71a, DC 5276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In September 2006, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for sesamoiditis of first metatarsal head sesamoids.  The notice included information concerning how rating and effective dates are assigned.  Service connection was subsequently granted, and the Veteran appealed the assigned 0 percent rating, effective July 12, 2006.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, VA obtained the Veteran's service treatment records, as well as private and VA treatment records.  The Veteran was also afforded VA examinations in October 2006 and October 2013.  These examinations were adequate for rating purposes because the examiners reviewed the Veteran's claims file, conducted appropriate examinations and provided a detailed report of their findings such that the Board has sufficient information to render an informed determination.  Accordingly, the Board finds that the VA has met its duty to assist.  Therefore, the Board will address the merits of the claim.  

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

III.  Increased Rating for Pes Planus

Disabilities of the foot are rated under Diagnostic Codes 5276 to 5284.  38 C.F.R. § 4.71a.  The Veteran's right foot disability has been rated as 10 percent prior to October 9, 2013 and 20 percent thereafter under Diagnostic Code 5276 for acquired flatfoot.  

Under this Diagnostic Code, a 10 percent evaluation is warranted for moderate unilateral acquired flatfoot where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo achillis and pain on manipulation and use of the feet.  A 20 percent evaluation is warranted for severe unilateral bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, characteristic callosities.  A 30 percent rating is warranted for pronounced unilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation which is not improved by orthopedic shoes or appliances. 38 C.F.R. § 4.71a, Diagnostic Code 5276.

Foot injuries can also be rated pursuant to Diagnostic Code 5284.  Moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent rating requires moderately severe residuals.  Severe residuals of foot injuries warrant a 30 percent evaluation.  A 40 percent evaluation requires that the residuals be so severe as to result in actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The terms "moderate" and "severe" are not defined by regulation; however, the overall regulatory scheme contemplates a 10 percent rating in cases of ankylosis in good weightbearing position, or problems so disabling that there is atrophy, disturbed circulation and weakness (10 percent being a minimum rating), or where there is inward bowing of the tendo achillis with pain on manipulation and use, or definite tenderness with dorsiflexion of the great toe and limitation of dorsiflexion of the ankle; and a 30 percent rating is contemplated in cases of marked deformity. See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278.

Pursuant to DC 5010 and DC 5003, degenerative arthritis manifested by limitation of motion will be rated under the appropriate diagnostic codes for the joint involved.  However, when the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent will be assigned for each major joint affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

In a December 2006 statement, the Veteran indicated that he experienced pain in his right foot, which he treated with over the counter pain killers, ice, heat and various shoe inserts.  He reported that any extended physical activity aggravates the pain.  The Veteran also submitted lay statements from his mother, sister and neighbor who attest that they have observed the Veteran in pain from his right foot disability.  A neighbor indicated that the Veteran's activity had greatly decreased and he could no longer perform jobs that require him to be on his feet for an extended period.

The Veteran was afforded a VA examination in October 2006 where he reported intermittent, but daily right foot pain with tenderness over the first metatarsal head and immediate pain in the right foot with weightbearing.  He reported that he can walk or stand for 20 minutes before the pain begins.  The Veteran reported that he uses orthotics and avoids activities which would exacerbate his pain. 

On examination, the examiner noted tenderness when pressure was applied to the plantar surface of the first metatarsal head.  There was no redness, swelling or bone deformity.  Upon weight-bearing, the Veteran developed a moderate right foot pes planus with 4 degrees of valgus angulation of the Achilles' tendon and pronation of the mid and forefoot.  There was no pain on manipulation of the foot.  An x-ray examination did not indicate any fracture or dislocation.  The examiner noted the diagnosis of sesamoiditis.  

At an October 2007 VA treatment visit, the Veteran reported pain to the lateral heel which extends along the lateral plantar fascia while walking.  He reported that if he is on his right foot more than 30 minutes, his entire foot is aggravated.  On examination, the clinician noted that on weightbearing, the Veteran experiences pain and is unable to complete a single toe raise because of the pain.  In regard to non weightbearing, the clinician noted that the Veteran has pain to palpation of the fibular sesamoid and pain when compressing the fibular sesamoid in bringing the hallux through dorsiflexion.  The Veteran reported pain in range of motion and mild pain to palpation of the tibial sesamoid, but not as severe as the fibular sesamoid.  The clinician recommended some orthotics which might help.  X-ray results indicated that there was dorsal spurring and mild soft tissue swelling noted at the first metatarsal head. 

In a January 2008 follow up appointment, the Veteran reported only limited relief with the recommended orthotics.  On examination, the clinician noted that the Veteran had pain to palpation on both tibia and fibular sesamoid and pain with range of motion of the first metatarsophalangeal joint.  His range of motion was limited to 10 degrees.  The clinician discussed possible surgical options to address the Veteran's symptoms.  

At an April 2008 podiatry treatment appointment, the Veteran reported continued pain in the sub first metatarsal head and reported having trouble putting shoes on the right foot.  The Veteran reported minimal, if any, improvement from the use of the orthotics.  On examination, the clinician noted that the Veteran had a range of motion of 20 degrees when plantar flexing, but when the Veteran stands, his arch flattens completely and jams his first metatarsophalangeal joint.  

In October 2008, the Veteran reported that he had continual pain that increased daily to a severe level upon using his right foot beyond a few minutes of walking or standing.  The latest orthotic provided him with the ability to walk on his foot for over a quarter of a mile or stand bearing weight for 15 minutes without severe pain.  Use of his foot exacerbated the pain to a severe level.  He also reported continuous swelling.  

At an August 2009 podiatry treatment visit, the Veteran reported pain under the right big toe joint and numbness in the first interspace and third to fifth toes on the right foot.  The Veteran reported that the orthotics have not helped his pain.  On examination, the clinician noted that the Veteran's vibratory sensation were intact. There was mild pain on palpation and decreased dorsiflexion.  

In September 2009, the Veteran was recommended to use a cam walker and crutches for 4 to 6 weeks to see if pain would resolve.  The clinician noted that the immobilization of the right foot for the 6 week period might alleviate pain.   The Veteran followed up in 6 weeks and reported that the immobilization has helped the pain but whenever he puts any weight on the foot by mistake, he is in severe pain.  The Veteran subsequently underwent physical therapy sessions. 

In a September 2009 letter, the Veteran's doctor, M.S, stated that she was treating the Veteran for fibular sesamoiditis, secondary to a fibular sesamoid fracture.  M.S. noted that the Veteran had been placed into a removable cast boot for immobilizations and was required to remain non-weightbearing for a period of 4 to 6 weeks to permit the inflammation in the area to resolve.  During this time, M.S. stated that the Veteran would not be able to work his job as an auto mechanic.  The Veteran had the cam walker removed after 8 weeks of immobilization.  

When seen in November 2009, the Veteran reported that the numbness in the first interspace and 3rd to 5th toes had completely resolved.  The clinician noted his recommendation that the Veteran be placed in a cam walker nonweightbearing in order to help reduce the inflammation and that the Veteran had not walked enough to know if he still had pain under the right fibular sesamoid.  On examination, pain on palpation at the plantar lateral aspect of the fibular sesamoid was noted.  The Veteran was able to perform a single limb heel rise with heel inversion bilateral multiple times without pain, except in the ball of the right foot.  It was noted that the Veteran continued to have some pain in the right fibular sesamoid on exam, although it did appear to have improved.  The Veteran was to start breaking in his new orthotics and to continue use of the bone stimulator to the right foot for 30 minutes daily.  

In December 2009, the clinician noted that the Veteran had been breaking in his orthotics after his last visit when he discontinued the use of his cam walker and roll-about after about 8 weeks of non-weightbearing on the right foot.  The clinician noted that the Veteran continued to have some pain in the right fibular sesamoid on exam.  The Veteran was to attempt to wear orthotics at all times when standing or walking, indoors and out in supportive shoes.  

By way of a January 2010 rating decision, the RO denied a temporary total rating for convalescence.  The Veteran did not appeal that determination.
  
The Veteran was afforded another VA examination in October 2013 where he reported that it takes less activity to aggravate foot pain.  He reported constant dull pain with mild weightbearing activity and constant sharp pain.  He reported that after a working a physically demanding job, it took him 3 to 5 days to recover.  He denied right foot pain when foot is elevated or non-weightbearing.  He reported using orthotic inserts.  

On examination, the examiner noted that the Veteran's only foot disability was right foot sesamoiditis of the first metatarsal head sesamoid, mild severity.  The Veteran had normal gait without a significant limp; no tenderness after multiple attempts of manipulation to the entire right foot and normal range of motion in all directions.  The examiner noted the Veteran's pain on use of the foot and accentuated on use.  The Veteran had decreased longitudinal arch hearing on weightbearing and there was objective evidence of marked deformity of the foot.  Multiple attempts of manipulation to the fibular sesamoid and entire right foot were negative for tenderness.  There was no objective evidence of Morton's neuroma, metatarsalgia, a hammertoe condition, hallux valgus, hallux rigidus, pes cavus, weak foot or malunion or nonunion of tarsal or metatarsal bones.  The x-ray report indicated that there was no fracture or dislocation, but there was "mild" pes planus.  Mild hammertoe deformities were noted particularly involving the second and third toes.  The soft tissues were unremarkable and there was no significant degenerative disease although a minimal posterior calcaneal enthesophyte was noted.   

Prior to October 9, 2013

Based on the foregoing, the Board finds that a rating higher than 10 percent is not warranted for the period prior to October 9, 2013.  The evidence indicates that the Veteran suffered from swelling and pain on weightbearing and no improvement with the use of orthotics, which was productive of no more than moderate unilateral pes planus.  On examination in October 2006, the clinician found that, upon weightbearing, the Veteran developed a moderate right foot pes planus and 4 degrees of valgus angulation of the Achilles' tendon and pronation of the mid and forefoot.  At that time there was no pain on manipulation of the foot.  In October 2007, it was noted that the Veteran had pain on weightbearing and to palpation of the tibial and fibular sesamoid.  In October 2008, the Veteran reported that use of his foot exacerbated his pain to a severe level.  In August 2009, a clinician noted there was mild pain on palpation.  Following 8 weeks of immobilization, a clinician noted, in November 2009 that the Veteran still had pain on palpation of the fibular sesamoid, although the pain appeared to have improved.  

At no point during this period of time did any clinician describe the disability as severe or pronounced.  In fact, the VA examiner concluded after a physical examination that the disorder was moderate in nature.  This opinion is entitled to great probative weight as the examiner conducted an evaluation of the foot to determine the level of disability and the findings in the examination report support his conclusion.  There was no evidence of abnormal weightbearing and while the Veteran had tenderness when pressure was applied to the plantar surface of the first metatarsal head, it was not described as accentuated pain.  The other evidence during this time period reflects pain on palpation and use, however, such was not described as extreme or accentuated.  As noted above, a clinician described the pain on palpation as mild.  While the lay statements concerning pain and limitations have been considered, the preponderance of the evidence is against finding that the criteria for a higher evaluation are met during this time period.

From October 9, 2013

For the period beginning on October 9, 2013, the Board finds that the Veteran's symptoms most closely resemble a 20 percent rating.  In that regard, the first evidence of marked deformity and accentuated pain on use was not until the Veteran's October 2013 VA examination.  The Veteran reported that his symptoms had worsened and the examiner noted objective evidence of marked deformity, which is contemplated in the 20 percent rating criteria.  However, the evidence does not show that a higher rating is warranted as pronounced disability is not shown.  The marked deformity noted by the examiner was already contemplated by the 20 percent rating.  The evidence does not show disability to the extent that there is extreme tenderness of the plantar surface or marked inward displacement and severe spasm of the endo Achillis on manipulation.  

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  The United States Court of Appeals for Veterans Claims (Court) has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Here, the Veteran has reported that he experiences pain, especially upon use of the right foot for more than 30 minutes, which limits his ability to stand.  The Board finds that the Veteran is competent to report pain and additional limitation on standing.  The Board further finds his reports credible.  The Board has considered these reports in its findings.  However, even with consideration of functional loss due to pain and other factors, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), as discussed above the overall level of disability is equivalent to no more than moderate unilateral pes planus prior to October 9, 2013 and no more than severe thereafter.

The Board has considered evaluating the Veteran's unilateral pes planus under alternative diagnostic codes.  However, the Veteran is not service connected for the disabilities contemplated in Diagnostic Codes 5277-5283 and the symptoms described in those Codes do not best reflect the symptoms manifested by the Veteran's service-connected disability.

The Board has also considered whether the disability should be rated pursuant to Diagnostic Code 5284 pertaining to other foot injuries.  However, in this case, the symptoms of disability, including swelling and pain to include on use, are contemplated by the criteria provided to rate pes planus.  As his disability picture squarely fits within the criteria set forth for a 10 percent and 20 percent rating under Diagnostic Code 5276, this is the most appropriate code under which to rate the disability.

It is also noted that dorsal spurring and an enthesophyte were noted on x-rays during the appeal period.  However, a separate rating pursuant to Diagnostic Code 5003 is not warranted.  In this regard, the Veteran is already compensated for the pain on use which results in some limitation of motion of the great toe.  To assign a separate rating would constitute impermissible pyramiding.

Again, the evidence as a whole fails to show that the Veteran's disability has met the criteria for a higher initial disability rating at any time covered by this appeal.  The Board has considered the Veteran's lay assertions regarding severity and finds that they support the currently assigned 10 percent rating, prior to October 9, 2013 and a 20 percent rating thereafter.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

IV. Additional considerations  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected pes planus is inadequate.  Here, the Veteran's pes planus is manifested by signs and symptoms such as weightbearing pain, marked deformity and pain not improved by orthopedic appliances.  The Diagnostic Code in the rating schedule for foot disorders provides disability ratings for the Veteran's exact symptoms.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Lastly, a discussion of a total disability rating based on individual unemployability is not required because the evidence of record does not illustrate that the Veteran's service-connected pes planus completely prevents him from obtaining and/or maintaining gainful employment; nor has the Veteran so contended.  However, the issue of whether the Veteran is entitled to a temporary TDIU is being remanded for consideration at the agency of original jurisdiction in the first instance.  The determinations made herein are separate from the determination that will be made with respect to entitlement to a temporary TDIU and no inference with regard thereto should be drawn from these conclusions.  


ORDER

Entitlement to an initial rating for right foot pes planus with sesamoiditis of first metatarsal head sesamoids in excess of 10 percent prior to October 9, 2013 and 20 percent thereafter, is denied.  


REMAND

The Board notes that 38 C.F.R. § 4.16(b) permits the award of a total disability rating based on temporary (i.e., non-permanent) inability to follow a substantially gainful occupation.  The Veteran asserts that he was temporarily unable to work in 2009 while he was immobilized in a cam walker with non-weightbearing restrictions.  

In VAOPGCPREC 5-2005, the General Counsel stated that VA's regulations plainly provide that TDIU ratings may be assigned for compensation purposes without regard to whether the total disability is permanent in nature, and that VA may assign a total rating based on individual unemployability (TDIU rating) based upon a veteran's temporary (i.e., non-permanent) inability to follow a substantially gainful occupation.

However, not every period of inability to work will establish an inability to follow a substantially gainful occupation warranting a TDIU rating, because it may be possible to secure and retain employment and to earn significant income despite occasional periods of incapacity. VA must make determinations regarding ability or inability to follow a substantially gainful occupation on a case-by-case basis, taking into account such factors as the frequency and duration of periods of incapacity or time lost from work due to disability, the veteran's employment history and current employment status, and the veteran's annual income from employment, if any. VAOPGCPREC 5-2005.

Further factual development is required to discuss whether, in this case, the service-connected right foot disability resulted in total unemployability for a period of time, and how long this unemployability, if found, lasted.  Clearly, the Veteran returned to school and work, but information concerning the dates when he did not work are not clear.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran how he can substantiate his claim for a temporary TDIU and ask that he provide information concerning his earnings in 2009, number of hours worked per week, and dates that he reportedly was temporarily unable to obtain and retain substantially gainful employment.

2.  Then, determine whether there was any period in 2009, during which the Veteran met the criteria for TDIU, including consideration of whether referral for extraschedular consideration is warranted.  See September 23, 2009 letter from the VA podiatrist indicating an inability to work due to non-weightbearing status.

3.  After the development directed has been completed, the claim for a temporary period of unemployability should be addressed in a supplemental statement of the case.  The Veteran and her representative should be given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


